DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the instant specification identifies an US Patent application 17/027,774 as a parent application, but however, the US Patent application 17/027,774 is currently an US Patent. Thus, for a purpose of clarification, it is suggested to amend the instant specification to update the status of the parent application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,206,598 B2 in view of US Patent No. 9,826,060 B1 to Johansson et al. (hereafter refers as Johansson). 
Regarding claims 1, 11 and 19, U.S. Patent No. 11,206,598 B2 claims a device (see claim 1), a method (see claim 13) and a non-transitory, machine-readable storage medium (see claim 19), comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 
a processing system including a processor (see claim 1); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations (see claim 1) comprising: 
monitoring communications between each of the plurality of mobile communication devices and the first network via available pathways to generate a history of network connectivity associated with the plurality of mobile communication devices determining a release date for content to be released to a plurality of mobile communication devices by a content server reachable through a first network (see claim 1); 
based at least in part on the history of network connectivity, communicating first data between the content server and the plurality of mobile communication devices using a plurality of the available pathways for each of the plurality of mobile communication devices to deliver the content to each of the mobile communication devices prior to a date (transmitting the first data via at least first pathway and an alternative pathway, see claim 1, prior to a second time period, see claims 4, 5); and 
communicating second data to the plurality of mobile communication devices to unlock the content on the date (transmitting second data to unlock the content on the second time period, see claims 2-6).
However, U.S. Patent No. 11,206,598 B2 does not explicitly claim “determining a release date for content to be released to a plurality of mobile communication devices by a content server reachable through a first network”. 
Johansson teaches a device (a digital content provider, Fig. 1-3), a method (a method for providing content and a key to unlock/decrypt the content, Fig. 5-9) and a non-transitory, machine-readable storage medium (a memory, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36), comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (the memory stores instructions therein, when executed by a processor, facilitate performance of operations of the method, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39), comprising: 
a processing system including a processor (a processor, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations (a memory stores instructions therein, when executed by the processor, facilitate performance of operations of the method, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39), comprising: 
determining a release date for content to be released to a plurality of mobile communication devices by a content server (determining a release/available date for content to be released to a plurality of customers’ devices, col. 2, lines 40-65, col. 4, lines 17-40, col. 10, line 52 – col. 11, line 5) reachable through a first network (reachable via a network connected between the plurality of customers ‘devices and the digital content provider, Fig. 4); 
based at least in part on the history of network connectivity associated with the plurality of mobile communication devices (the digital content provider obtains the user profiles of customers, wherein each of the user profiles contains user’s schedules indicating a past connectivity/common used by the user, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24,  col. 14, line 50 – col. 15, line 3), communicating first data between the content server and the plurality of mobile communication devices using a plurality of the available pathways for each of the plurality of mobile communication devices to deliver the content to each of the mobile communication devices prior to the release date (based on each user’s past connectivity/common used by the user, the digital content provider transmits an encrypted content(s) to a plurality of target users’ devices using a plurality of available connections/pathways for each of the plurality of target user’s device to deliver the content to each of the target users’ devices prior to the release date, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24, col. 15, lines 5-60); and 
communicating second data to the plurality of mobile communication devices to unlock the content on the release date (the digital content provider transmits a cryptographic key and/or license to unlock the encrypted content, on the release date, col. 5, lines 37-46, col. 8, lines 10-26).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a release date for content to be released to a plurality of mobile communication devices by a content server reachable through the first network as taught by Johansson, with the claims of U.S. Patent No. 11,206,598 B2 for a purpose of preventing or reducing simultaneous transmitting of the digital content by determining the release date of the digital content and preloading the digital content prior to the release date (see Johansson, col. 5, lines 5-22, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24, col. 15, lines 5-60).
Regarding claims 2 and 12, U.S. Patent No. 11,206,598 B2 further claims wherein the communicating the second data comprises communicating the second data to at least one of the plurality of mobile communication devices from a second network different from the first network (see claims 2 and 14).
Regarding claims 3, 13 and 20, U.S. Patent No. 11,206,598 B2 further claims wherein the first data is encrypted, and wherein the second data includes a decryption key (see claim 8). 
Regarding claims 4 and 14, U.S. Patent No. 11,206,598 B2 further claims wherein the communicating the first data comprises: 
selecting a first pathway of the available pathways according to the history of network connectivity (see claims 1 and 13);
predicting according to the history of network connectivity, that the first pathway will not be available to transmit an entirety of the first data to a first mobile communication device of the plurality of mobile communication devices, the first pathway associated with transmission of a first portion of the first data (see claims 1 and 13);
selecting, responsive to the predicting, an alternate first pathway of the available pathways, the alternate first pathway associated with transmission of a second portion of the first data (see claims 1 and 13); and
directing transmission of the first portion of the first data to the first mobile communication device from the first network via the first pathway and the second portion of the first data to the first mobile communication device from the first network via the alternate first pathway (see claims 1 and 13).
Regarding claims 5 and 15, U.S. Patent No. 11,206,598 B2 further claims wherein the directing the transmission of the first portion of the first data is performed during a first time period, the directing the transmission of the second data is performed during a second time period (see claim 4).
Regarding claim 6, U.S. Patent No. 11,206,598 B2 further claims wherein the first data is transmitted via the first pathway to a server that is accessible by the first mobile communication device, and wherein the selecting of the alternate first pathway is according to the history of network connectivity (see claim 12).
Regarding claims 7 and 16, U.S. Patent No. 11,206,598 B2 further claims wherein the operations further comprise determining quality of network access for the available pathways, wherein the first pathway is further selected according to a first quality of network access for the first pathway (see claim 9).
Regarding claims 8 and 17, U.S. Patent No. 11,206,598 B2 further claims wherein the first quality of network access comprises a resource loading associated with downloading the first data from the first network to the first mobile communication device via the first pathway (see claim 11).
Regarding claims 9 and 18, U.S. Patent No. 11,206,598 B2 further claims wherein the operations further comprise identifying the available pathways for the plurality of mobile communication devices to access the first network (see claim 1).
Regarding claim 10, U.S. Patent No. 11,206,598 B2 further claims wherein the first data comprises media content that becomes viewable after being enabled by the second data (see claims 4-6).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,820,249 B2 in view of US Patent No. 9,826,060 B1 to Johansson et al. (hereafter refers as Johansson). 
Regarding claims 1, 11 and 19, U.S. Patent No. 10,820,249 B2 claims a device (see claim 1), a method (see claim 13) and a non-transitory, machine-readable storage medium (see claim 19), comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 
a processing system including a processor (see claim 1); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations (see claim 1) comprising: 
monitoring communications between each of the plurality of mobile communication devices and the first network via available pathways to generate a history of network connectivity associated with the plurality of mobile communication devices determining a release date for content to be released to a plurality of mobile communication devices by a content server reachable through a first network (see claim 1); 
based at least in part on the history of network connectivity, communicating first data between the content server and the plurality of mobile communication devices using a plurality of the available pathways for each of the plurality of mobile communication devices to deliver the content to each of the mobile communication devices prior to a date (transmitting the first data via at least first pathway and an alternative pathway, see claim 1, prior to a second time period, see claims 4, 5); and 
communicating second data to the plurality of mobile communication devices to unlock the content on the date (transmitting second data to unlock the content on the second time period, see claims 2-6).
However, U.S. Patent No. 10,820,249 B2 does not explicitly claim “determining a release date for content to be released to a plurality of mobile communication devices by a content server reachable through a first network”. 
Johansson teaches a device (a digital content provider, Fig. 1-3), a method (a method for providing content and a key to unlock/decrypt the content, Fig. 5-9) and a non-transitory, machine-readable storage medium (a memory, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36), comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (the memory stores instructions therein, when executed by a processor, facilitate performance of operations of the method, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39), comprising: 
a processing system including a processor (a processor, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations (a memory stores instructions therein, when executed by the processor, facilitate performance of operations of the method, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39), comprising: 
determining a release date for content to be released to a plurality of mobile communication devices by a content server (determining a release/available date for content to be released to a plurality of customers’ devices, col. 2, lines 40-65, col. 4, lines 17-40, col. 10, line 52 – col. 11, line 5) reachable through a first network (reachable via a network connected between the plurality of customers ‘devices and the digital content provider, Fig. 4); 
based at least in part on the history of network connectivity associated with the plurality of mobile communication devices (the digital content provider obtains the user profiles of customers, wherein each of the user profiles contains user’s schedules indicating a past connectivity/common used by the user, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24,  col. 14, line 50 – col. 15, line 3), communicating first data between the content server and the plurality of mobile communication devices using a plurality of the available pathways for each of the plurality of mobile communication devices to deliver the content to each of the mobile communication devices prior to the release date (based on each user’s past connectivity/common used by the user, the digital content provider transmits an encrypted content(s) to a plurality of target users’ devices using a plurality of available connections/pathways for each of the plurality of target user’s device to deliver the content to each of the target users’ devices prior to the release date, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24, col. 15, lines 5-60); and 
communicating second data to the plurality of mobile communication devices to unlock the content on the release date (the digital content provider transmits a cryptographic key and/or license to unlock the encrypted content, on the release date, col. 5, lines 37-46, col. 8, lines 10-26).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining a release date for content to be released to a plurality of mobile communication devices by a content server reachable through the first network as taught by Johansson, with the claims of U.S. Patent No. 10,820,249 B2 for a purpose of preventing or reducing simultaneous transmitting of the digital content by determining the release date of the digital content and preloading the digital content prior to the release date (see Johansson, col. 5, lines 5-22, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24, col. 15, lines 5-60).
Regarding claims 2 and 12, U.S. Patent No. 10,820,249 B2 further claims wherein the communicating the second data comprises communicating the second data to at least one of the plurality of mobile communication devices from a second network different from the first network (see claims 1 and 13).
Regarding claims 3, 13 and 20, U.S. Patent No. 10,820,249 B2 further claims wherein the first data is encrypted, and wherein the second data includes a decryption key (see claim 11). 
Regarding claims 4 and 14, U.S. Patent No. 10,820,249 B2 further claims wherein the communicating the first data comprises: 
selecting a first pathway of the available pathways according to the history of network connectivity (see claims 1 and 13);
predicting according to the history of network connectivity, that the first pathway will not be available to transmit an entirety of the first data to a first mobile communication device of the plurality of mobile communication devices, the first pathway associated with transmission of a first portion of the first data (see claims 1 and 13);
selecting, responsive to the predicting, an alternate first pathway of the available pathways, the alternate first pathway associated with transmission of a second portion of the first data (see claims 1 and 13); and
directing transmission of the first portion of the first data to the first mobile communication device from the first network via the first pathway and the second portion of the first data to the first mobile communication device from the first network via the alternate first pathway (see claims 1 and 13).
Regarding claims 5 and 15, U.S. Patent No. 10,820,249 B2 further claims wherein the directing the transmission of the first portion of the first data is performed during a first time period, the directing the transmission of the second data is performed during a second time period (see claim 3).
Regarding claim 6, U.S. Patent No. 10,820,249 B2 further claims wherein the first data is transmitted via the first pathway to a server that is accessible by the first mobile communication device, and wherein the selecting of the alternate first pathway is according to the history of network connectivity (see claim 8).
Regarding claims 7 and 16, U.S. Patent No. 10,820,249 B2 further claims wherein the operations further comprise determining quality of network access for the available pathways, wherein the first pathway is further selected according to a first quality of network access for the first pathway (see claim 4).
Regarding claims 8 and 17, U.S. Patent No. 10,820,249 B2 further claims wherein the first quality of network access comprises a resource loading associated with downloading the first data from the first network to the first mobile communication device via the first pathway (see claim 6).
Regarding claims 9 and 18, U.S. Patent No. 10,820,249 B2 further claims wherein the operations further comprise identifying the available pathways for the plurality of mobile communication devices to access the first network (see claim 1).
Regarding claim 10, U.S. Patent No. 10,820,249 B2 further claims wherein the first data comprises media content that becomes viewable after being enabled by the second data (see claims 9, 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9-11, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,826,060 B1 to Johansson et al. (hereafter refers as Johansson) in view of US Patent No. 8,274,893 B2 to Bansai et al. (hereafter refers as Bansai).
Regarding claims 1, 11 and 19, Johansson teaches a device (a digital content provider, Fig. 1-3), a method (a method for providing content and a key to unlock/decrypt the content, Fig. 5-9) and a non-transitory, machine-readable storage medium (a memory, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36), comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (the memory stores instructions therein, when executed by a processor, facilitate performance of operations of the method, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39), comprising: 
a processing system including a processor (a processor, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations (a memory stores instructions therein, when executed by the processor, facilitate performance of operations of the method, col. 25, lines 26-40, col. 26, line 41 – col. 27, line 36, col. 28, lines 26-39), comprising: 
determining a release date for content to be released to a plurality of mobile communication devices by a content server (determining a release/available date for content to be released to a plurality of customers’ devices, col. 2, lines 40-65, col. 4, lines 17-40, col. 10, line 52 – col. 11, line 5) reachable through a first network (reachable via a network connected between the plurality of customers ‘devices and the digital content provider, Fig. 4); 
based at least in part on the history of network connectivity associated with the plurality of mobile communication devices (the digital content provider obtains the user profiles of customers, wherein each of the user profiles contains user’s schedules indicating a past connectivity/common used by the user, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24,  col. 14, line 50 – col. 15, line 3), communicating first data between the content server and the plurality of mobile communication devices using a plurality of the available pathways for each of the plurality of mobile communication devices to deliver the content to each of the mobile communication devices prior to the release date (based on each user’s past connectivity/common used by the user, the digital content provider transmits an encrypted content(s) to a plurality of target users’ devices using a plurality of available connections/pathways for each of the plurality of target user’s device to deliver the content to each of the target users’ devices prior to the release date, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24, col. 15, lines 5-60); and 
communicating second data to the plurality of mobile communication devices to unlock the content on the release date (the digital content provider transmits a cryptographic key and/or license to unlock the encrypted content, on the release date, col. 5, lines 37-46, col. 8, lines 10-26).
However, Johansson does not explicitly teach “monitoring communications between each of the plurality of mobile communication devices and the first network via available pathways” to generate a history of network connectivity.
Bansai teaches a method comprising:
monitoring, by a processing system (a computer 1 includes a processor, col. 7, lines 60-65), communications between each of the plurality of mobile communication devices and the first network via available pathways (monitors communication routes between the computer 1 and one or more computers, i.e. adding of new communication routes and connection information for each routes, via network, col. 5, lines 30-55, col. 6, lines 10-15, col. 6, lines 60-67) to generate a history of network connectivity associated with the plurality of mobile communication devices (to generate the historical connection information associated with each computer, col. 5, line 56 – col. 6, line 15);
based at least in part on the history of network connectivity, communicating, by the processing system, first data between a content server and the plurality of mobile communication devices using a plurality of the available pathways for each of the plurality of mobile communication devices (based on the historical connection information, the computer 1 transmits data to each other computer using available routers for each other computer, col. 6, lines 26-60, col. 7, lines 30-40).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of monitoring communications between each of the plurality of mobile communication devices and the first network via available pathways to generate a history of network connectivity associated with the plurality of mobile communication devices as taught by Bansai, with the teachings of the history of network connectivity associated with the plurality of mobile communication devices as taught by Johansson, for a purpose of increasing efficiency and accuracy in determining the history of network connectivity by monitoring the connection between the plurality of mobile communications and the first network (see Bansai, col. 5, line 56 – col. 6, line 15).
Regarding claims 3, 13 and 20, Johansson further teaches wherein the first data is encrypted, and wherein the second data includes a decryption key (wherein the encrypted data/content is transmitted prior to the release date, col. 6, lines 20 – col. 7, line 15, col. 14, lines 5-24, col. 15, lines 5-60, and the digital content provider transmits a cryptographic key and/or license to unlock the encrypted content, on the release date, col. 5, lines 37-46, col. 8, lines 10-26). 
Regarding claims 9 and 18, the combination of Johansson and Bansai further teaches wherein the operations further comprise identifying the available pathways for the plurality of mobile communication devices to access the first network (identifying a plurality of paths/routers for the plurality of customers’ devices to access/receive content(s), i.e. a plurality of paths via different regions/locations, see Johansson, col. 6, lines 45-55, col. 14, lines 5-16, col. 14, lines 53-65, see Bansai, col. 6, lines 22-40).
Regarding claim 10, Johansson further teaches wherein the first data comprises media content that becomes viewable after being enabled by the second data (wherein the encrypted content is a digital content that becomes viewable/accessible after unlocked by the cryptographic key and/or license, col. 3, lines 1-3, col. 3, lines 30-35, col. 5, lines 20-50, col. 11, lines 50-60, col. 18, lines 27-41).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,826,060 B1 to Johansson et al. (hereafter refers as Johansson) in view of US Patent No. 8,274,893 B2 to Bansai et al. (hereafter refers as Bansai) as applied to claims above, and further in view of US 2007/0098162 A1 to Shin.
Regarding claims 2 and 12, the combination of Johansson and Bansai does not explicitly teach communicating the second data “from a second network different” from the first network.
However, Shin teaches a method comprising:
communicating a first data to at least one of the plurality of mobile communication devices from a first network (directing an encrypted content to a terminal device via a network 80, paragraphs [47, 51]); and
 communicating a second data to at least one of the plurality of mobile communication devices from a second network different from the first network (directing an encrypted key and/or rule to the terminal device via a network 90, i.e. a secure network, paragraphs [31-32, 51] and Fig. 1).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of communicating the second data to at least one of the plurality of mobile communication devices from a second network different from the first network as taught by Shin, with the teachings of communicating the second data to at least one of the plurality of mobile communication devices as taught by combination of Johansson and Bansai, for a purpose of increasing security for the transmission of the second data/encryption key, via the second network, i.e. secure network (see Shin, abstract, paragraphs [31-3, 51] and Fig. 1).

Allowable Subject Matter
Claims 4-8 and 14-17 would be allowable if overcome the double patenting the rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0188188 A1 discloses pre-loading a digital content and transmitting decryption key on a release date (see abstract and paragraph [38]), via multiple paths (paragraph [51]).
US 2015/0100631 A1 discloses transmitting content over a network connection previously used to transmit content (see paragraph [163]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 19, 2022